DETAILED ACTION
Claims 1-20 are pending.
Claims 1-5, 9-14, and 18-20 have been examined.
Claims 6-8 and 15-17 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on April 23, 2020, and May 26, 2020, have been entered.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0024], it appears --system-- should be inserted between “memory” and “fetch” in the 2nd to last line. 
Appropriate correction is required.

Drawings
The examiner notes that the drawings submitted on April 23, 2020, entered upon filing of the RCE submitted on May 26, 2020, appear to be the original drawings (or a substantial duplicate thereof).  Thus, the original drawing objections, which appeared in the Office Action mailed on October 13, 2019, are re-instated and copied below.
Replacement FIGs.2-6, submitted on April 23, 2020, are objected to because 37 CFR 1.84(i) states that "All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position. If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side."  Note, from 37 CFR 1.84(f), that the top of the sheet is regarded as one of the shorter sides.  FIGs.2-6 appear to be short and narrow enough to be illustrated in upright fashion, and, they should be illustrated in such fashion. 
Replacement FIGs.1 and 3-6, submitted on April 23, 2020, are objected to because the text is too small.  37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text does not satisfy this requirement.  Applicant is asked to print the drawings, measure the text, and enlarge the text where appropriate.
Replacement FIGs.1 and 3-6, submitted on April 23, 2020, are objected to because of the following minor informalities:
In FIG.3, step 302, replace “LOAD” with --LoadDescendant--.
In FIG.4, step 402, replace “LOAD” with --LoadDescendant--.
In FIG.5, step 502, replace “LOAD” with --LoadDescendantIncrement--.
In FIG.6, step 602, replace “LOAD” with --LoadDescendantDecrement--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 1.84 are required in reply to the Office action to avoid abandonment of the application.  Please ensure that replacement drawings are in only black and white so as to avoid pixelation and further objection.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:
In line 4, delete “a”.
In line 4, insert --and-- after the semicolon.
In line 7, insert --and-- after the semicolon.
In the 2nd to last line, delete the space between “write” and the subsequent comma.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 19, all instances of “the first memory controller” and “the second memory controller” because there are potentially different first memory controllers set forth in lines 4 and 8, and potentially different second memory controllers set forth in lines 4 and 15-16.
Claim 20 is rejected due its dependent on an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hornung et al., U.S. Patent No. 6,473,845 (herein referred to as Hornung), or, in the alternative, under 35 U.S.C. 103 as obvious over Hornung in view of Hetherington et al., U.S. Patent Application Publication No. 2006/0004942 A1 (herein referred to as Hetherington).
Referring to claim 1, Hornung has taught a computer-implemented method for servicing indirect storage requests, the method comprising:
a) decoding, by a processor, a storage request instruction (see FIG.6 and note processor 42 executes an instruction to retrieve data (column 6, lines 10-15), and, thus, inherently decodes that instruction);
b) With respect to sending, by the processor, an address represented by a first pointer to a first memory controller of a plurality of memory controllers that are different from the processor, the address associated with a portion of the storage request instruction, this is not patentable for multiple reasons:
b1) Under a first interpretation of Hornung, processor 42 sends an address/pointer (associated with the storage request instruction) to the first memory controller 52b in memory system 39b through a mapper (see FIG.4 and FIGs.5-6, arrow 2, and column 9, lines 35-46).  The address sent along arrow 2 is the address sent by the processor, just in 
b2) Under a second interpretation of Hornung, where the external mapper is said to send the address to the first memory controller instead of the processor 42, the examiner notes that the location of the mapper is not a patentable distinction absent a demonstration of the criticality of the mapper location.  Applicant has basically rearranged and/or integrated parts of the prior art, which has shown to be a routine expedient.  See MPEP 2144.04(V)(B) and (VI)(C) for relevant case law.  In addition, Hetherington has taught a similar external mapper 115 to map addresses from multiple cores 100 to multiple memory banks 125 (FIG.8), and has additionally taught that the mapper could instead be relocated to within each of the cores (see paragraph [0066]).  As such, the location of the mapper does not matter and mapping will occur no matter the location.  One of ordinary skill in the art would recognize that providing each core with an internal mapper could reduce contention to a shared mapper as shown in FIG.8.  Multiple cores, with their own respective mappers, could perform multiple mappings and memory lookup simultaneously, thereby increasing speed and efficiency.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornung such that mapper 46 appears within processor 42.  In such a case, the processor would send the address to the memory system (the mapper, which is internal to the processor, would send the address to the memory system).  Under this interpretation, the claim is rejected under 35 U.S.C. 103.
Note, with either interpretation, that the processor is separate from the memory system 39a/39b and any memory controllers therein;
reading, by the first memory controller, information associated with a second pointer contained at the address associated with the portion of the storage request instruction represented by the first pointer (see column 9, lines 43-59, and note that the first memory controller 52b reads information from the sent address, that information being a pointer pointing to a location in memory system 39a);
d) forwarding, by the first memory controller, the storage request instruction to a second memory controller of the plurality of memory controllers, wherein the second memory controller is associated with a memory location represented by the second pointer (see column 10, lines 40-51, and FIG.6, arrow 34.  The first memory controller 52b forwards the storage request instruction (including second pointer), to the second memory controller 52a in memory system 39a (see FIG.4));
e) reading and forwarding, by the second memory controller, data associated with the storage request instruction to the processor using the second pointer (see column 9, line 55, to column 10, line 5.  This operation, described with reference to FIG.5, also happens in FIG.6, where the second pointer and storage request is sent from first memory controller 52b to second memory controller 52a (via arrow 34) so that memory system 39a can read the requested data at the location pointed to by the second pointer, and then forward that data back to processor via arrow 5); and
f) writing, by the processor, the forwarded data in a destination register of the processor (this is inherent with a load/read operation.  Data is brought in from memory and loaded into a destination register).
Referring to claim 2, Hornung, alone or as modified, has taught the computer-implemented method of claim 1 further comprising retiring the storage request instruction (this is inherent.  When an instruction is properly completed, it is retired).
Referring to claim 3, Hornung, alone or as modified, has taught the computer-implemented method of claim 1, wherein the storage request instruction is a load instruction (again, see column 6, lines 10-15.  An instruction to retrieve data from memory is a load instruction).
Referring to claim 4, Hornung, alone or as modified, has taught the computer-implemented method of claim 3, wherein the load instruction comprises a source operand and a destination operand (this is inherent.  A load specifies a location to load from (source operand), which corresponds to the pointer sent to the first memory controller 52b, and a location to which the retrieved data is stored (destination operand)).
Claims 10 and 19 are rejected for similar reasons as claim 1.
Claims 11-13 are respectively rejected for similar reasons as claims 2-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung, alone or in view of Hetherington, in view of Hennessy et al., “Computer Architecture - A Quantitative Approach”, 2nd.
Referring to claim 5, Hornung, alone or as modified, has taught the computer-implemented method of claim 4, but has not taught adding a value to a pointer value associated with the source operand.  However, Hennessy has taught the commonly known auto-increment addressing mode that adds an element size ‘d’ to a pointer in the source operand so as to usefully step through arrays within a loop (e.g. the operand could be updated continuously to load from consecutive elements in an array).  See p.75.  As a result, in order to efficiently load from arrays, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornung for adding a value to a pointer value associated with the source operand.
Claim 14 is rejected for similar reasons as claim 5.

Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung, alone or in view of Hetherington, in view of the examiner’s taking of Official Notice.
Referring to claim 9, Hornung has taught the computer-implemented method of claim 1, but has not taught wherein indirect storage request fetches the data without loading the first and second pointers in a cache.  However, the examiner asserts that non-temporal (uncached/uncacheable loads) are well known in the art and are used to load data but not cache data.  This is useful because the system avoids polluting the cache with data that isn’t expected to be used again any time soon.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornung such that indirect storage request fetches the data without loading the first and second pointers in a cache.  Alternatively, systems without a cache are known in the art, and while they may experience slower memory access, they also include less logic and may involve simpler design.  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  As a result, to achieve simpler design, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornung to not include (or remove any) cache such that indirect storage request fetches the data without loading the first and second pointers in a cache.
Claims 18 and 20 are rejected for similar reasons as claim 9.

Response to Arguments
On page 6 of applicant’s response, applicant states the corrected drawings will be submitted upon indication of allowable subject matter.
As stated in the previous Office Action, and per 37 CFR 1.85, objections to the drawings will not be held in abeyance.  This helps to avoid potentially lengthening prosecution to address only drawing-related issues (if the application is otherwise allowable).  As such, applicant is requested to submit corrected drawings in response to this Office Action.

On page 8 of applicant’s response, applicant argues that Hornung’s mapper does not anticipate the claimed decoding and sending by a processor.
The examiner agrees.  However, the rejection does not state that the mapper decodes an instruction.  The processor inherently decodes the instruction set forth in column 6, lines 10-15.  Further, the examiner maintains that the processor sends an address to the mapper, which simply converts that address to an address for use in a multi-memory bank system.  The address output 

On page 8 of applicant’s response, applicant argues that Hornung has not taught the claimed storage request instruction, or the operations which utilize the instruction.  Applicant argues that Hornung relies on traditional instructions having increased code size and an increased number of registers.  Applicant also states that the claimed system uses one instruction to complete two instructions and to memory fetches.
The examiner is not clear how this relates to the rejection.  In FIG.6, the operations are triggered by the processor executing a load-type instruction.  This causes an address to be sent to memory to try to retrieve data related to the load.  The first memory controller can then utilize a second memory controller to obtain the desired data and send it back to the processor.

On page 9 of applicant’s response, applicant argues that an actual storage location could be different than what is stored in an array pointed to by the traditional instructions if it has been decided move that data.
The examiner is not clear how this relates to the rejection.  If applicant believes there is some difference in operation between the invention and Hornung, applicant is encouraged to claim such a difference.  The examiner maintains that Hornung, alone or as modified, has taught the claimed invention.  That is, in Hornung, an address related to a load is sent by a processor to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183